Citation Nr: 0202509	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  96-33 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a cavernous hemangioma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from May 1987 to November 
1994.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado, (RO), which denied the benefit sought on 
appeal.  The veteran subsequently relocated to South Dakota, 
and his appeal has continued from the RO in Sioux Falls, 
South Dakota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence does not establish that any current 
cavernous hemangioma is causally or etiologically related to 
an incident of the veteran's active service, or to a service 
connected disability.


CONCLUSION OF LAW

A cavernous hemangioma was not incurred in or aggravated by 
active military 
service, and is not proximately due to or the result of a 
service connected cardiovascular disability.  38 U.S.C.A. §§ 
1110, 1131, 1153, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 
3.306, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 1 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that, even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file; it also informed the veteran of the reasons for 
denying his claim, as well as the evidence necessary to 
substantiate it.  All relevant and available outpatient 
treatment records and the veteran's service medical records 
were obtained, and the veteran was provided a VA medical 
examination in February 2001.  

The RO provided the veteran with copies of the rating 
decision, the statement of the case (SOC) and supplemental 
statement of the case (SSOC) concerning the determination of 
service connection for the claimed disability.  These 
documents noted that all of the veteran's records were 
considered, including VA treatment reports and the February 
2001 VA examination.  

The Board notes that in a February 1997 statement, the 
veteran referred to certain records from the Fitzsimons Army 
Medical Center; specifically a magnetic resonance angiography 
report (MRA).  By letter dated May 28, 1997, the RO notified 
the veteran of its request for those documents.  By letter 
dated December 27, 1997, the RO confirmed that its efforts to 
obtain records from Fitzsimons pertaining to heart and lung 
conditions from December 12, 1995 to May 28, 1997 had been 
unsuccessful.  A formal finding as to the unavailability of 
these documents is of record.  The Board can not confirm 
whether any records pertinent to this appeal are among those 
certified as unavailable, but notes that the MRA referred to 
by the veteran is of record.  The Board is unaware of any 
additional outstanding and available records pertaining to 
this issue.  Under the circumstances, the Board finds that 
the duty to assist has been satisfied, and no additional 
development is warranted.  As such, the Board will proceed 
with appellate disposition.

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2001).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable regulations.  
38 C.F.R. § 3.303(c) (2001).   VAOPGCPREC 82-90 provides that 
service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin.  

Secondary service connection will be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

A review of the service medical records, including a November 
1993 retention examination, reveals no evidence reflecting 
diagnosis, treatment, or notation of a cavernous hemangioma.  
A June 1994 report of medical history shows a history of head 
injury and frequent or severe headaches.  An undated clinical 
record shows a notation of headaches for the previous 3 
months with no visits and no medications.  

An outpatient treatment report from December 1995 shows 
complaints of tunneling of vision, headaches, and visual 
afterimage.  The examiner noted that a magnetic resonance 
imaging report (MRI), completed earlier that month showed a 
hematoma in the right medial temporal occipital region.  He 
also noted that a January 1996 comparison showed no change, 
and found the lesion to be compatible with a cavernous 
hemangioma.

In a March 1996 VA examination, the veteran complained of 
headaches and tunnel vision occurring about 2 times per week, 
of 2 to 5 minutes duration, for the prior 2 or 3 years.  The 
examiner stated his opinion that the headaches from which the 
veteran had suffered could have been due to his cavernous 
hemangioma.  He also stated that the hemangioma consisted of 
a vascular malformation, and that it was not felt to be 
secondary to either arteriosclerotic heart disease or 
hypertension.  He stated that an intracranial aneurysm is not 
the same as a cavernous hemangioma and that the official 
report indicated a cavernous hemangioma.

Outpatient treatment records from the Denver, Colorado, VA 
Medical Center from December 1995 to December 1997 show 
complaints of headaches and visual symptoms, and diagnosis of 
a cavernous hemangioma.  An evaluation in May 1997 indicated 
that there was no bleeding or change in size of the lesion; 
however, its location ruled out the option of surgery.  The 
veteran was evaluated for complaints of headaches, facial 
numbness, and a sore jaw in October 1997.  The examiner 
considered the possibilities of cluster headaches, TMJ, and 
aseptic or viral meningitis and diagnosed intermittent 
paroxysmal hemicrania, cluster variant.  The examiner noted 
that an MRI showed no changes since December 1995.

In February 2001, the veteran was afforded a VA examination, 
at which he complained of headaches and blurred vision.  He 
did not report any seizures or strokes.  There was no 
evidence of past hemorrhage.  A neurological examination was 
conducted, the results of which were normal, except for a 
mild essential tremor.  The examiner diagnosed asymptomatic 
cavernous hemangioma.  After review of the veteran's records, 
including a December 2000 MRI, the examiner found that the 
veteran's headaches were tension, vascular or migrainous 
types, possibly related to TMJ.  He found that the veteran's 
headaches were not related to the hemangioma.  He also found 
that the hemangioma was a congenital condition, in existence 
for the veteran's entire life; and as such, was not related 
to service.  He stated that there was a slight risk of 
hemorrhage and a remote risk of developing seizures.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part above, and finds that the 
preponderance of the evidence is against the claim for 
service connection for a cavernous hemangioma.  

Addressing the conflicting evidence regarding the nature and 
classification of the veteran's disorder, the Board finds 
that the veteran currently suffers from a cavernous 
hemangioma, as shown in a January 1996 outpatient treatment 
report, and as recently confirmed in the February 2001 VA 
examination report.  Although the veteran referred to his 
condition as an intracranial aneurysm in his December 1995 
claim, and stated that this was the finding of the staff at 
the Fitzsimons Army Medical Center, the Board notes the 
opinion of the March 1996 VA examiner who, upon review of the 
January 1996 MRA report from Fitzsimons, identified the 
veteran's disorder as a cavernous hemangioma and not an 
intracranial aneurysm.  As there is insufficient medical 
evidence to establish an intracranial aneurysm or any other 
condition or disorder related to the symptomatology reported, 
the Board adopts the finding of the March 1996 VA examiner on 
this issue.  

With reference to the elements required for service 
connection, listed above, the Board does not find sufficient 
evidence to show that the veteran's cavernous hemangioma was 
incurred in service, was aggravated by service, or was caused 
or aggravated by a service connected disability.

In the February 2001 VA examination report, the examiner 
found the veteran's cavernous hemangioma to be a congenital 
condition, which had its inception at birth.  As there is no 
conflicting evidence on the congenital nature of the 
disorder, the Board adopts this finding.  As stated above, 
congenital defects are not diseases or injuries subject to 
service connection.  38 C.F.R. § 3.303(c) (2001); VAOPGCPREC 
82-90.

Service connection can still be established for a congenital 
condition if it is shown that the congenital condition was 
aggravated during service.  See Monroe v. Brown, 4 Vet. App. 
513 (1993).  However, the Board finds insufficient evidence 
to show such aggravation.  In this regard, the Board notes 
findings of the February 2001 examination, showing the 
hemangioma to be asymptomatic.  The veteran has consistently 
associated the onset of headaches with his period of service; 
however, the February 2001 examiner found that the veteran's 
headaches could not be attributed to the cavernous 
hemangioma, but were tension, vascular or migrainous types, 
possibly related to TMJ.  Here, there is a potential conflict 
in the evidence, as the March 1996 VA examiner stated that 
the veteran's headaches could have been due to his cavernous 
hemangioma.  However, by the equivocal language of the 
statement, this can not be considered a finding that the 
cavernous hemangioma is the cause of the headaches, but is 
merely a statement of possibility.  The February 2001 opinion 
provides a definitive statement against causation, and for 
this reason the Board finds it more persuasive. 

In this finding, the Board has also considered the veteran's 
statements associating his headaches with the initial 
diagnosis of a cavernous hemangioma following service.  As 
lay statements, they are adequate for some purposes, such as 
establishing an account of a veteran's visible symptoms; 
however, they are not adequate for the purpose of 
establishing facts which require medical expertise.  As 
competent medical evidence is required to establish the onset 
of the claimed disability, and as the veteran does not appear 
to have the medical expertise necessary to diagnose and 
establish the date of onset or the cause of a cavernous 
hemangioma, such lay contentions as to the existence of 
specific symptoms are not sufficient to establish that the 
veteran's cavernous hemangioma had its onset in service, that 
it was aggravated by service, or that it was caused by a 
service-connected disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492-95 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  As the evidence does not show that the veteran's 
cavernous hemangioma increased in severity during or as a 
result of service, the Board finds that it was not aggravated 
thereby.

In the alternative, the veteran maintains that his cavernous 
hemangioma was caused or aggravated by his service-connected 
cardiovascular disability.  The March 1996 VA examiner stated 
his opinion that the cavernous hemangioma was not felt to be 
secondary to either arteriosclerotic heart disease or 
hypertension.  The Board can identify no medical evidence 
affirmatively linking the veteran's cavernous hemangioma to 
his service connected cardiovascular disability.  In his 
December 1995 claim, the veteran referred to statements by 
the staff at Fitzsimons Army Medical Center that the 
veteran's "aneurysm" bleeds as his blood pressure 
increases; however, there is no medical evidence to confirm 
this statement.  The Board notes that some of the 
documentation from Fitzsimons may not be of record, despite 
the efforts of the RO to obtain it; however, the Board finds 
that there is strong evidence to contradict the veteran's 
assertion on this point.  In addition to the evidence 
previously discussed, which shows that the veteran suffers 
from a cavernous hemangioma, not an aneurysm, and that it is 
a defect of congenital origin, the Board notes findings from 
a May 1997 VA evaluation showing no bleeding from the lesion, 
and also notes the February 2001 VA examiner's finding that 
there was no evidence of past hemorrhage, and only a slight 
risk of a future hemorrhage.  The Board notes no other 
evidence supporting secondary causation or aggravation, and 
finds that the evidence discussed does not establish that the 
veteran's cavernous hemangioma was caused or aggravated by 
his service-connected cardiovascular disorder.

As the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for a cavernous 
hemangioma, and as there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the-doubt rule is not 
applicable, and the appeal as to these issues is denied.  
38 U.S.C.A. § 5107(b); See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Service connection for a cavernous hemangioma is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

